
	
		I
		112th CONGRESS
		1st Session
		H. R. 533
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Calvert (for
			 himself, Mr. Lewis of California,
			 Mr. Baca, and
			 Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To provide for the conveyance of a small parcel of
		  Natural Resources Conservation Service property in Riverside, California, and
		  for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Since 1935, the United States has owned a
			 parcel of land in Riverside, California, consisting of approximately 9.5 acres,
			 as more specifically described in section 2(a) (in this section referred to as
			 the property).
			(2)The property is
			 administered by the Department of Agriculture and has been variously utilized
			 for research and plant materials purposes.
			(3)Since 1998, the
			 property has been administered by the Natural Resources Conservation
			 Service.
			(4)Since 2002, the property has been
			 co-managed under a cooperative agreement between the Natural Resources
			 Conservation Service and the Riverside Corona Resource Conservation District,
			 which is a legal subdivision of the State of California under section 9003 of
			 the California Public Resources Code.
			(5)Since 2002, the Conservation District has
			 incurred substantial costs in excess of $3.2 million in the operation and
			 maintenance of the property, and the Natural Resources Conservation Service and
			 the Conservation District recognize that hundreds of thousands of dollars still
			 need to be expended to update utilities and other infrastructure on the
			 property.
			(6)The Conservation
			 District wishes to acquire the property and use it for conservation,
			 environmental, and related educational purposes.
			(7)As provided in this Act, the conveyance of
			 the property to the Conservation District would promote the Conservation
			 District’s conservation education and related purposes and result in savings to
			 the Federal Government.
			2.Land conveyance,
			 Natural Resources Conservation Service property, Riverside County,
			 California
			(a)Conveyance
			 authorizedThe Secretary of
			 Agriculture shall convey and quitclaim to the Riverside Corona Resource
			 Conservation District (in this section referred to as the Conservation
			 District) all right, title, and interest of the United States in and to
			 a parcel of real property, including improvements thereon, that is located at
			 4500 Glenwood Drive in Riverside, California, consists of approximately 9.5
			 acres, and is administered by the Natural Resources Conservation Service of the
			 Department of Agriculture. As necessary or desirable for the conveyance under
			 this subsection, the Secretary or the Conservation District may survey all or
			 portions of the property to be conveyed.
			(b)Consideration
				(1)Appraised market
			 valueAs consideration for
			 the conveyance of the property under subsection (a), the Conservation District
			 shall pay to the Secretary an amount equal to the appraised market value of the
			 land under the hypothetical condition as unimproved land, excluding all
			 improvements to the land other than normal utility connections such as sewer
			 and water taps.
				(2)Deposit and use
			 of considerationThe amounts
			 received as consideration under paragraph (1) shall be credited to the
			 applicable appropriation of the Natural Resources Conservation Service for
			 conservation operations in California and shall remain available, without
			 further appropriation, until expended as the Secretary may direct.
				(c)Prohibition on
			 reservation of interestThe
			 Secretary shall not reserve any future interest in the property to be conveyed
			 under subsection (a), except that which may be acceptable to the Conservation
			 District.
			(d)Hazardous
			 substancesNotwithstanding
			 section 120(h) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.), in the conveyance of the property under subsection (a),
			 the Secretary shall be only required to meet the disclosure requirements for
			 hazardous substances, pollutants, or contaminants, but shall otherwise not be
			 required to remediate or abate any such releases of hazardous substances,
			 pollutants, or contaminants, including petroleum and petroleum
			 derivatives.
			(e)Cooperative
			 authority
				(1)Leases,
			 contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the
			 conveyance under subsection (a), the Secretary may enter into leases, contracts
			 and cooperative agreements with the Conservation District.
				(2)Sole
			 sourceNotwithstanding title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) or any other
			 provision of law, the Secretary may lease real property from the Conservation
			 District on a noncompetitive basis.
				(3)Non-exclusive
			 authorityThe authority provided by this subsection is in
			 addition to any other authority of the Secretary.
				(f)Additional terms
			 and conditionsThe Secretary
			 may require such reasonable terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States, except that the conveyance does not
			 require further administrative or environmental analyses or examination.
			
